Citation Nr: 0843922	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-24 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for skin cancer, 
to include as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 






INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.

This claim comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In correspondence in the record, the veteran raised the claim 
of entitlement to an increased rating for his service 
connected dermatitis of the penis and suprapubic region, as 
well as raising a claim for service connection for skin 
disease other than skin cancer.  Thus, these matters are 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed to reopen his claim for service connection 
for skin cancer in August 2003.  The Board notes that in 
claims to reopen, the duty to notify requires that the 
Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran was supplied 
with a notice letter in December 2003, prior to the decision 
in Kent, that did not conform to that decision in that it did 
not inform the appellant of the basis for the prior denial 
and of the type of evidence that was necessary to reopen the 
claim. Thus, on remand the notice requirements should be 
fulfilled.

The veteran contends, in an undated 12-page letter contained 
in the claims folder, that he was treated at Durham VA 
Medical Center from 1967 to 2003, and that these records have 
not been obtained or reviewed by the VA.  The claims folder 
does contain a brief record of treatment from the Durham VA 
Medical Center (VAMC) from April and November 2002.  On 
remand the RO should obtain any available records for the 
veteran from the Durham VAMC not currently contained in the 
claims folder, including archival records, which pertain to 
treatment for skin conditions. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim to reopen the claim 
for service connection for skin cancer, to 
include as due to exposure to herbicide 
Agent Orange.  The notice should address 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
for skin cancer, that were found 
insufficient in the previous denials, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  Obtain relevant VA treatment records 
from the Durham VAMC dating since 1967 
pertaining to treatment for a skin 
condition.

3.  Thereafter, review the veteran's claim 
as to whether new and material evidence 
has been received to reopen a claim for 
service connection for skin cancer, to 
include as due to exposure to herbicides.  
If the claim remains denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




